Case: 18-31101      Document: 00515156953         Page: 1    Date Filed: 10/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-31101                           October 14, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk


BRANDON S. LAVERGNE,

              Plaintiff-Appellant,

v.

N. BURL CAIN, Warden, LA State Prison (LSP); MAJOR MICHAEL
VAUGHN, Investigator, Louisiana State Penitentiary,

              Defendants-Appellees.



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:15-CV-34


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Brandon LaVergne appeals from the denial of his claims against various
prison officials relating to his ability to send mail from prison. The district
court dismissed some of LaVergne’s claims under Federal Rule of Civil
Procedure 12(b)(6) and denied the rest at summary judgment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31101     Document: 00515156953      Page: 2   Date Filed: 10/14/2019



                                  No. 18-31101
      We review de novo the dismissal of claims pursuant to Rule 12(b)(6).
Magee v. Reed, 912 F.3d 820, 822 (5th Cir. 2019). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.” Id. (internal quotation
marks and citation omitted). “Summary judgment rulings are reviewed de
novo, with all facts and inferences construed in the light most favorable to the
nonmoving party.” McCreary v. Richardson, 738 F.3d 651, 654 (5th Cir. 2013).
Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a).
      We have carefully reviewed LaVergne’s numerous arguments regarding
the district court’s Rule 12(b)(6) dismissal.        And because LaVergne is
proceeding pro se, we have construed his briefing liberally. Still, he has failed
to identify any reversible error in the district court’s Rule 12(b)(6) decision.
      The district court rested is summary judgment decision on the doctrine
of qualified immunity.     Qualified immunity protects government officials
against individual liability for civil damages “insofar as their conduct does not
violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231
(2009) (internal quotation marks and citation omitted).         In determining a
defendant’s entitlement to qualified immunity, this court conducts a two-
pronged analysis and evaluates whether the summary judgment evidence
shows that “the officer’s conduct violated a constitutional right, and whether
the right at issue was clearly established at the time of the defendant’s alleged
misconduct.” McCreary, 738 F.3d at 656. “For a constitutional right to be
clearly established, its contours must be sufficiently clear that a reasonable
official would understand that what he is doing violates that right.” Hope v.


                                        2
    Case: 18-31101     Document: 00515156953     Page: 3   Date Filed: 10/14/2019



                                  No. 18-31101
Pelzer, 536 U.S. 730, 739 (2002) (internal quotation marks and citation
omitted).
      “A qualified immunity defense alters the usual summary judgment
burden of proof” by shifting it to the plaintiff, who then “must rebut the defense
by establishing a genuine fact issue as to whether the official’s allegedly
wrongful conduct violated clearly established law.” Brown v. Callahan, 623
F.3d 249, 253 (5th Cir. 2010) (citations omitted). “The plaintiff bears the
burden of negating qualified immunity, but all inferences are drawn in his
favor.” Id. (citation omitted). Summary judgment “remains appropriate [if]
none of the relevant factual disputes between the parties affects the ultimate
legal determination that [a defendant] is entitled to qualified immunity.”
McCreary, 738 F.3d at 657.
      LaVergne has not shown that the prison officials’ “mail block” violated
clearly established law. Therefore, the district court was correct to enter
summary judgment in favor of the officers on the basis of qualified immunity.
      AFFIRMED.




                                        3